DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-18 in the reply filed on  1 August 2022 is acknowledged.
Drawings
The drawings are objected to because in figure 3 element 210 should be labeled as “arranging components in position”, element 220 should be labeled as “irradiating at least one of the components near the interface” and element 230 should be labeled as “melting faying surfaces”, and element 240 should be labeled as “forming a weld”.  In figure 8 element “202” should be labeled as “forming a notch”, element 210 should be labeled as “arranging components in position”, element 212 should be labeled as “preheating”, element 214 should be labeled as “gas is optionally applied”, element 220 should be labeled as “irradiating at least one component near the interface”, element 230 should be labeled as “faying surfaces melt”, element 240 should be labeled as “forming a weld by cooling” to facilitate understanding the invention.   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,15,16,17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schulz in WO 2009/021716.  Schulz as shown in figure 3 discloses two components (elements 1,2) with touching faying surfaces and without an angular distortion or with an adjustable angular distortion between the workpieces (components) with an hourglass shaped weld in the form of a double cone.  Schulz discloses a “molten bath” a paragraph before the discussion of figure 3, therefore the components are melted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4,5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schulz (716) in view of Uchida et al. in U.S. Patent Application Publication No. 2013/0299469.  Uchida et al. teaches laser welding a circular gear (ring gear 1) to a gear case (element 2, see paragraph 42) that is considered to have a diameter greater than that of the circular gear.  It would have been obvious to adapt Schulz (716) in view of Uchida et al. to provide this to weld a circular gear to a gear case.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schulz (716) in view of Okada in U.S. Patent No. 6,410,882.  Okada teaches focusing and vibrating the laser beam beneath the surface of the workpiece (component) to suppress porosity.  It would have been obvious to adapt Schulz (716) in view of Okada to provide this to suppress porosity. 
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Schulz (716) in view of McNutt et al. in U.S. Patent Application Publication No. 2011/0097598.  McNutt et al. teach a welding spot size of 400 micrometers for welding (see paragraph 18) and a power level of 4 kW (see paragraph 18) (meeting claim 9).  It would have been obvious to adapt Schulz in view of McNutt et al. to provide this for welding, yielding predictable results.
Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schulz (716) in view of Miyagi et al. in U.S. Patent Application Publication No. 2018/0193951.  Miyagi et al. teach offsetting the laser beam (see paragraph 48) to a position deviated to the side.  Miyagi et al. further teach a circular scan of a diameter of 0.8 mm(see paragraph 66), therefore it is considered that at least part of the time the distance from the interface is between 0.05 mm and 0.8 mm, to secure the effective welding length when the laser beam is applied obliquely (see paragraph 7).  It would have been obvious to adapt Schulz (716) in view of Miyagi et al. to provide this to secure the effective welding length. 
Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schulz (716) in view of Yang et al. in U.S. Patent Application Publication No. 2018/0043472 A1.  Yang et al. teach scanning the laser beam at a speed of 0.1 meters/minute to 100 meters/minute during welding (see last sentence of paragraph 56), that overlaps the claimed speed of 1.00 meters per minute to 3.00 meters per minute.  It would have been obvious to adapt Schulz in view of Yang et al. to provide this to quickly laser weld the components, yielding predictable results.
Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Schulz (716) in view of Evangelista et al. in CN 104334349 A.  Evangelista et al. teach using a notch (element 30) for flow of melt pool into the notch during laser welding.  It would have been obvious to adapt Schulz (716) in view of Evangelista et al. to provide this to control the laser welding.
Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Schulz (716) in view of  Yamamoto in Japan Patent No. 6-210,479.  Yamamoto teaches using a back shield gas nozzle (element 7) to supply an inert gas to the interface of the two workpieces.  It would have been obvious to adapt Schulz (716) in view of Yamamoto to provide this to prevent oxidation at the rear of the workpieces.
Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 11 and its dependent claim 12, none of the references of record discloses prior to laser welding preheating the interface between components to a temperature of 100 degrees Celsius to 180 degrees Celesius.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mokadem in U.S. Patent Application Publication No. 2010/0206855 discloses preheating at above 480 degrees Celsius prior to laser welding and performing the preheating by induction heating (see paragraph 17 and claim 28).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174. The examiner can normally be reached 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761